         Case 1:19-cv-03024-TSC Document 18 Filed 05/27/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
BUZZFEED, INC.,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       Civil Action No. 19-3024-JEB
                                                     )
U.S. DEPARTMENT OF THE TREASURY,                     )
                                                     )
               Defendant.                            )
                                                     )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.


Dated: May 27, 2020                             Respectfully submitted,

  /s/ Matthew Topic                                MICHAEL R. SHERWIN
 MATTHEW TOPIC                                     Acting United States Attorney
 Loevy & Loevy                                      for the District of Columbia, N.Y. Bar #4444188
 311 N. Aberdeen Street
 Third Floor                                       DANIEL F. VAN HORN, D.C. Bar #924092
 Chicago, IL 60607                                 Chief, Civil Division
 (312) 243-5900
 Fax: (312) 243-5902                                /s/ Alan Burch
 matt@loevy.com                                    ALAN BURCH, D.C. Bar #470655
                                                   Assistant United States Attorney
 Counsel for Plaintiff                             United States Attorney’s Office, Civil Division
                                                   555 Fourth St., NW
                                                   Washington, DC 20530
                                                   (202) 252-2550, alan.burch@usdoj.gov

                                                   Counsel for Defendant
